Citation Nr: 1040523	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-19 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a lower back 
injury has been submitted.

2.   Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a left thigh 
disorder has been submitted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a July 2007 rating decision of the Cleveland, 
Ohio, VA Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2010.  A transcript of the hearing has 
been associated with the claims file.  The Veteran waived initial 
agency of original jurisdiction (AOJ) consideration of additional 
evidence submitted.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2005 rating decision, the application to reopen a 
claim of entitlement to service connection for residuals of a 
lower back injury was denied.  The Veteran did not file a 
substantive appeal and that decision is final.  

2.  Evidence submitted since the May 2005 rating decision does 
not relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for residuals of a lower back injury and is cumulative 
or redundant.  

3.  In a May 2005 rating decision, service connection for a left 
thigh disorder was denied.  The Veteran did not file a 
substantive appeal and that decision is final.  

4.  Evidence submitted since the May 2005 rating decision does 
not relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a left thigh disorder and is cumulative or 
redundant.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied reopening the 
claim of entitlement to service connection for residuals of a 
lower back injury is final.  Evidence submitted since that 
decision is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  The May 2005 rating decision, which denied entitlement to 
service connection for a left thigh disorder is final.  Evidence 
submitted since that decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The May 2007 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  The letter also 
pertained to the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition, as this case involves new and material evidence, the 
Board notes that the VCAA notification satisfied the directives 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
clarified VA's duty to notify in the context of claims to reopen.  
With respect to such claims, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases for 
the denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.

In this case, the notice letter provided to the claimant in May 
2007 included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the claimant was informed about what evidence is 
necessary to substantiate the element(s) required to establish 
service connection that were found insufficient in the previous 
denial.

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.

The Board also finds that a VA examination is not necessary to 
determine whether degenerative disc disease or degenerative joint 
disease of the spine is related to the Veteran's period of 
honorable service, as the standards of the decision of the Court 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  The issue in this case is one of whether new and material 
evidence has been presented and new and material evidence has not 
been submitted.  38 C.F.R. § 3.159 (c)(4)(C)(iii).  In light of 
these findings, the criteria of McLendon have not been met.  
Accordingly, the Board finds that no further action is necessary 
to meet the requirements of the VCAA or the Court.

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The AOJ denied the application to reopen a claim of entitlement 
to service connection for residuals of a lower back injury in a 
May 2005 rating decision based on a finding that new and material 
evidence had not been submitted showing a residuals of a back 
injury related to service.  In addition, the AOJ denied service 
connection for a left thigh disorder finding that a left thigh 
disorder was not incurred in service.  The Veteran did not file a 
timely substantive appeal.  

Correspondence received in April 2007 was construed as an 
application to reopen the claims of entitlement to service 
connection for residuals of a lower back injury and for a left 
thigh disorder.  On appeal is the July 2007 rating decision, in 
which the AOJ determined that no new and material evidence had 
been submitted sufficient to reopen the claims.  Having reviewed 
the record, the Board finds that the additional evidence 
submitted is not new and material.

At the time of the last prior final decision in May 2005, the 
record included the service records, post-service medical 
records, and the Veteran's statements.  The evidence was reviewed 
and the claim in regard to a lower back injury was not reopened 
and service connection for a left thigh disorder was denied.  The 
Veteran did not perfect an appeal and that decision is final.  If 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

A determination in this case requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as whether a current disability is related to 
service.  Rather, the Board must weigh and assess the competence 
and credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

The additional evidence submitted includes the Veteran's 
statements and testimony, medical records, and duplicate copies 
of service treatment records.  The additional evidence submitted, 
even if accepted as true, does not relate to an unestablished 
fact or raise a possibility of substantiating the claims in this 
case.  

The Board notes that rating decisions, dated in April 2004 and 
May 2005, show that the copies of the service treatment records 
the Veteran submitted following the hearing were considered at 
the time of the prior final denials.  Thus, the duplicate copies 
of the service treatment records are cumulative or redundant 
and/or do not relate to an unestablished fact necessary to 
substantiate the claims.  The Board notes that a May 2006 notice 
of disagreement reflects the Veteran's statements to the effect 
that he had an onset of back pain in 1955 while loading sand bags 
onto a truck, and testified that he went to sick bay and was 
prescribed bed rest.  Transcript at 3-4 (2010).  As noted in the 
in the April 2004 and May 2005 rating decisions, the September 
and October 1955 service treatment records reflect complaints of 
general malaise with stiffness and aching of the neck, shoulder 
and back, along with fever and chills , attributable to 
gastroenteritis, not a back injury, and physical examination was 
noted to be completely negative.  The Board notes that in a May 
2006 notice of disagreement, the Veteran stated that he did not 
have pain in his back at separation, or until 1960.  

In addition, the May 2005 rating decision further notes that that 
while complaints of episodes of soreness and weakness in the left 
thigh were noted for 21/2 years in March 1955, examination in April 
1955 was noted to be negative except for tightness of all muscle 
groups of the left leg and mild atrophy, and x-ray examination 
was noted to show some cortical thickening possibly on the basis 
of congenital abnormality or an old periostitis.  In addition, 
the Board notes that while the Veteran conveyed that he had left 
thigh pain or ache at separation, the separation examination 
report shows that the lower extremities were normal.  Regardless, 
lay assertions of medical causation cannot serve as the predicate 
to reopen a claim for compensation benefits.  Moray v. Brown, 5 
Vet. App. 211 (1993).

The additional treatment records associated with the claims file 
reflect complaints and treatment of back pain and lower extremity 
pain, with diagnoses to include degenerative disc disease and 
degenerative joint disease of the lumbar spine, and lower 
extremity pain.  The competent evidence, however, does not 
establish a back or left thigh disorder is related to in-service 
disease or injury.  

The Board finds that the additional evidence submitted is 
cumulative or redundant, does not relate to unestablished fact 
and does not raise a reasonable possibility of substantiating the 
claims and is not new and material.  Therefore, the application 
to reopen the claims of entitlement to service connection for 
residuals of a lower back injury and a left thigh disorder is 
denied and the claims are not reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a lower back injury is denied.

The application to reopen the claim of entitlement to service 
connection for a left thigh disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


